Citation Nr: 1117770	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  05-06 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a neck disability, and if so, whether the reopened claim should be granted.

3.  Entitlement to restoration of a 20 percent disability rating for lumbosacral strain from April 1, 2004.

4.  Entitlement to a disability rating in excess of 10 percent for the period from April 1, 2004, to July 26, 2010, and in excess of 40 percent for the period beginning July 27, 2010, for lumbosacral strain.




REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from January 1979 to March 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2003 and January 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This case was previously before the Board in August 2009, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  In an unappealed April 1999 rating decision, the Veteran was denied reopening of claims of entitlement to service connection for hepatitis and a neck disability based on the finding that new and material evidence had not been received to reopen the claims.  

2.  The evidence associated with the claims file subsequent to the April 1999 rating decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claims.

3.  An improvement in the Veteran's low back disability was not adequately demonstrated by the evidence of record at the time of the January 2004 rating decision reducing the disability rating for lumbosacral strain from 20 percent to 10 percent.

4.  Lumbosacral strain is manifested by thoracolumbar spine flexion limited to 40 degrees with weakness, fatigue, and severe pain on repetition of motion from September 20, 2007.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim of entitlement to service connection for hepatitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a neck disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The 20 percent disability rating for lumbosacral strain was not properly reduced.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002); 38 C.F.R. § 3.344 (2010).

4.  The criteria for a 40 percent disability rating, but not higher, have been met for lumbosacral strain for the period beginning September 20, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5291, 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5237 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was mailed letters in April 2003 and July 2003 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  In June 2007 the Veteran was mailed a letter providing him with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  In September 2009 and July 2010, the Veteran was mailed letters informing him of the basis for the prior denials of entitlement to service connection for hepatitis and a neck disability.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  The Veteran was afforded the appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran. Accordingly, the Board will address the merits of the claims. 

Legal Criteria

Claims to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U.S. Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).




Restoration

The following considerations are required for ratings which have continued for long periods at the same level (five years or more).   38 C.F.R. § 3.344 (c). 

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

Low Back Disability Rating Criteria

During the pendency of this claim, the criteria for evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 23, 2002, intervertebral disc syndrome warrants a noncompensable evaluation if it is postoperative, cured.  A 10 percent evaluation is warranted if it is mild.  A 20 percent evaluation is warranted if it is moderate with recurring attacks.  A 40 percent evaluation is warranted if it is severe with recurrent attacks and intermittent relief.  A 60 percent evaluation is warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, effective September 23, 2002, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.26 (combined rating tables) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A maximum 60 percent evaluation is warranted when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months, and a 10 percent evaluation is assigned for incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurological disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, lumbosacral strain warrants a noncompensable evaluation if there are slight subjective symptoms only.  A 10 percent evaluation is warranted if it is manifested by characteristic pain on motion.  A 20 percent evaluation is warranted when there is evidence of muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in a standing position.  A 40 percent evaluation is warranted for severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, limitation of motion of the lumbar spine warrants a 10 percent evaluation if it is slight, a 20 percent evaluation if it is moderate, or a 40 percent evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, ankylosis of the lumbar spine warrants a 40 percent evaluation if it is favorable or a 50 percent evaluation if it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003).

Under the criteria effective September 26, 2003, lumbar strain is to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined above), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.   

A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.disabilities of the spine is to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Code 5235-5242 (2010).  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined above), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Claim to Reopen Entitlement to Service Connection for Hepatitis

The Veteran originally filed his claim of entitlement to service connection for hepatitis in July 1981.  In an August 1981 rating decision, the Veteran was denied entitlement to service connection for hepatitis based on the finding that the Veteran's bout of hepatitis in service was acute and self-limiting and there was no current disability.  The Veteran did not appeal this decision.  In a December 1995 rating decision, the RO found that the Veteran's claim of entitlement to service connection for hepatitis was not well grounded.  The Veteran did not appeal this decision.  In a June 1998 rating decision, the RO denied reopening of the claim of entitlement to service connection for hepatitis based on a finding that new and material evidence had not been presented.  The Veteran did not appeal this decision.  In an April 1999 rating decision, the RO denied reopening of the claim of entitlement to service connection for hepatitis based on a finding that new and material evidence had not been presented.  The Veteran did not appeal this decision.  

The pertinent evidence of record at the time of the April 1999 rating decision included the following: the Veteran's STRs, which show that the Veteran was treated for viral hepatitis of unknown etiology while in service in June 1980, but that the condition resolved prior to the Veteran's discharge; an August 1981 VA examination report, at which time the Veteran was not found to have hepatitis; and VA Medical Center treatment notes which show that the Veteran was formally diagnosed with forced transfusion or otherwise acquired hepatitis C in May 1995.

The pertinent evidence that has been received since the unappealed April 1999 rating decision consists of the following: a February 2005 VA examination report in which the VA examiner opined that the Veteran's hepatitis C was not caused by or a result of the viral hepatitis he had while in active service in 1980, but rather that it was more likely the result of one of the Veteran's other risk factors, such as drug use, recipient of blood products prior to 1990-1992, significant alcohol use, tattoo, and multiple sexual partners; the Veteran's statement that he was exposed to raw sewage and other contaminates while in active service and that it was his belief that his bout of hepatitis in service had never completely resolved and laid dormant until his subsequent diagnosis in May 1995; and current VA Medical Center treatment notes indicating that the Veteran's hepatitis C remains asymptomatic.  

The Board finds that the evidence received since the April 1999 rating decision is cumulative and redundant in nature and that it does not relate to the reason the claim was originally denied.  Competent evidence that the Veteran's hepatitis C was a result of his active service, to include his single and resolved bout of viral hepatitis in service, has not been added to the record.  In this regard, the Board notes that the Veteran, as a lay person, is not competent to state that his hepatitis did not fully resolve in service and laid dormant until his subsequent diagnosis in May 1995.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the evidence added to the record is not new and material.

Accordingly, reopening of the claim is not warranted.

Claim to Reopen Entitlement to Service Connection for a Neck Disability

The Veteran originally filed his claim of entitlement to service connection for a neck disability in December 1997.  In a June 1998 rating decision the Veteran was denied entitlement to service connection for a neck disability based on a finding that there was no evidence that the Veteran had a chronic neck disability in service or within one year of his separation from active service.  The Veteran did not appeal this decision.  In an April 1999 rating decision, the RO denied reopening of the claim of entitlement to service connection for a neck disability based on a finding that new and material evidence had not been presented.  The Veteran did not appeal this decision.  

The pertinent evidence of record at the time of the April 1999 rating decision included the following: the Veteran's STRs which are negative for treatment for or a diagnosis of a neck disability while he was in active service; a July 1982 VA orthopedic examination report, at which time the Veteran failed to report experiencing any neck pain; an August 1984 VA examination report, which fails to show that the Veteran complained of neck problems at that time; VA Medical Center treatment notes showing that the Veteran began to complain of left arm pain in 1994; in response to his left arm pain complaints, the Veteran underwent a cervical spine magnetic resonance imaging scan (MRI) in November 1994, the report of which revealed that the only cervical spine abnormality at that time was a small posterior osteophyte present at C4-5; an October 1995 VA examination report, at which time the Veteran was diagnosed with degenerative joint disease (DJD) of the cervical spine; a December 1997 cervical spine X-ray report showing degenerative disc disease (DDD) of the cervical spine at multiple levels; an April 1998 cervical spine MRI report noted that the changes in the Veteran's cervical spine since his 1994 MRI raised the question of an acute broad based herniation; and VA Medical Center treatment records showing that the Veteran did not began to complain of neck pain until approximately 1997. 

The pertinent evidence that has been received since the unappealed April 1999 rating decision consists of the following: the Veteran's statement that he was involved in a physical altercation during active service at which time he injured his neck and received subsequent in-service treatment for neck pain; current VA Medical Center treatment notes indicating that the Veteran has continued to complain of neck pain; the Veteran's claims that his cervical spine disability was a result of his service-connected back strain; a July 2010 VA examination report in which the examiner opined that the Veteran's cervical spine disability was more than likely the result of his abnormal gait following the amputation of his left leg above the knee following a traumatic injury subsequent to his separation from active service.   

The Board finds that the evidence received since the April 1999 rating decision is cumulative and redundant in nature and that it does not relate to the reason the claim was originally denied.  Competent evidence that the Veteran's neck disability was a result of his active service or that he was diagnosed with cervical spine arthritis within one year of his separation from active service has not been added to the record.  Therefore, the evidence added to the record is not new and material.

Accordingly, reopening of the claim is not warranted.

Lumbosacral Strain Disability 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

In the case at hand, a 20 percent disability rating for lumbosacral strain was in effect from August 8, 1994, to April 1, 2004.   Since that period is more than five years, the provisions of 38 C.F.R. § 3.344 (a) and (b) regarding stabilization of disability ratings apply.

In October 1995, the Veteran was afforded a VA spine examination.  At that time, the Veteran reported that he experienced low back pain as a result of moving about.  He reported that the pain was located over the lumbosacral joints, centrally, and over the left sacroiliac joint.  Upon physical examination the Veteran was found to have postural abnormalities, in that he had reverse flattening of the lumbar index and bilateral paraspinal muscle spasm of the thoracic lumbar paravertebral areas.  The Veteran had a fixed deformity with posterior placement of the spinous process between the 11th and 12th thoracic spinous processes that was tender to palpation.  The Veteran had a posterior position of the spinous process involving the second and third lumbar vertebra, which was also painful and tender.  Musculature of the back revealed moderately painful, tender paravertebral muscle spasm.  Range of motion measurements were as follows: forward flexion to 20 degrees, extension to 0 degrees, left lateral flexion to 15 degrees, right lateral flexion to 20 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 30 degrees.  All range of motion maneuvers were with pain.  The examiner noted that there appeared to be subjective parathesia of the left brachial plexus and left leg secondary to the spinal distribution.  X-rays taken of the lumbar spine revealed spondylosis with DDD at T11-12 and L2-3.  The examiner diagnosed osteoarthritis of the thoracic spine and low back syndrome with DDD and spondylosis. 

Based on the October 1995 examination, the Veteran's August 1994 claim for an increased disability rating for lumbosacral strain was granted in a December 1995 rating decision.  The Veteran was assigned a 20 percent disability rating for his lumbosacral strain for muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position under 38 C.F.R. § 4.71a, Diagnostic Code 5295. 

In December 1998, the Veteran was afforded another VA spine examination.  At that time, the Veteran reported that he sometimes used crutches and braces for his back and that he took Ibuprofen for pain relief.  Upon physical examination the Veteran did not have any apparent scoliosis of the back and there was no deformity of the back.  The Veteran was able to bend over and touch his ankles and the examiner did not notice any evidence of painful motion, spasm, or weakness of the back.  The musculature of the back was within normal limits.  The neurological examination did not reveal any sensory deficits of the entire back and lower extremities.  The examiner noted that the Veteran's range of motion was normal.  X-rays taken of the Veteran's back at that time revealed mild degenerative changes from the middle to lower thoracic vertebral bodies and spondylosis at T11-12 and L2-3.  The examiner diagnosed mild degenerative joint disease of the spine.

Based on the December 1998 VA examination, the Veteran's 20 percent disability rating for lumbosacral strain was confirmed and continued under 38 C.F.R. § 4.71a, Diagnostic Code 5295 in an April 1999 rating decision.  

In May 2003, the Veteran was afforded another VA examination of his spine.  At that time, the Veteran reported that he spent the majority of his day in bed, getting up for only 2-3 hours a day.  He reported experiencing back stiffness in the early morning.  The Veteran reported that he was not able to drive because of pain, lack of endurance, and increased fatigability.  He reported that the pain was usually an 8 of 10 in intensity and that he experienced painful flare-ups where the pain was a 10 of 10 in intensity.  The Veteran reported that his painful flare-ups are precipitated by overuse of his neck and shoulders, particularly with any overhead reaching.  The Veteran also reported that his ill-fitting left leg prosthesis caused his low back pain to be worse.  

Upon physical examination, the examiner noted that the Veteran did not bring his prosthesis, crutches, or cane to the examination.  Therefore the Veteran was not able to stand for range of motion measurements.  However, the examiner noted that the lumbosacral spine was architecturally normal.  The Veteran was noted to sit in a rather slumped position, but he was able to sit upright while dressing.  Range of motion measurements were as follows: flexion to 90 degrees, however, the Veteran declined to hyperextend his lumbosacral spine due to pain; right and left lateral flexion was to 30 degrees bilaterally; and left and right lateral rotation were to 30 degrees bilaterally.  The examiner reported that because the Veteran was unable to stand during the examination his gait and station were not able to be adequately assessed.  X-rays of the lumbosacral spine revealed degenerative disc space at L4-5 and L5-S1 with facet arthrosis and minimal anterior subluxation of L4 with respect to L5.  The examiner did not make a diagnosis at that time.  

In a September 2003 rating decision, the RO proposed to reduce the Veteran's disability rating for lumbosacral strain from 20 percent to 10 percent based on the May 2003 VA examination.

In a statement received in September 2003, the Veteran disagreed with the proposed reduction and reported that not only had his back disability not improved, but that he was also essentially bedridden because of his back disability.  

In a January 2004 rating decision, the RO reduced the Veteran's disability rating for lumbosacral strain from 20 percent to 10 percent, effective April 1, 2004, under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  

In July 2010, the Veteran was afforded another VA examination of his spine.  At that time, the Veteran reported that he experienced severe painful flare-ups at least weekly that would last 3-7 days in duration.  He reported that there was no specific trigger for the flare-ups and that they were unpredictable.  He reported that during flare-ups he would become incapacitated and required bed rest.  The Veteran reported experiencing fatigue, decreased motion, weakness, stiffness, pain, and muscle spasms.  He also reported experiencing radiating pain into the right leg.  The Veteran reported experiencing 3-4 incapacitating episodes a week.  The Veteran reported that he could walk approximately 100 feet and used a cane and a brace for assistance.  

Upon physical examination, the Veteran's pelvis was tilted left and his head was in the flexion position and bent to the right side.  There was lumbar flattening noted.  There were no muscle spasms, atrophy, guarding, or tenderness in the thoracolumbar spine.  There was evidence of pain with motion and weakness of the thoracolumbar spine.  Range of motion measurements of the thoracolumbar spine were as follows: flexion to 50 degrees, extension to 10 degrees, right and left lateral flexion to 15 degrees each, and right and left lateral rotation to 15 degrees each.  The examiner noted that there was objective evidence of pain on active range of motion.  The examiner noted that there was additional limitation with repetitive motion, the most limiting factor being pain.  Additionally limited range of motion measurements were as follows: flexion to 40 degrees, extension to 5 degrees, right and left lateral flexion to 10 degrees each, and right and left lateral rotation to 10 degrees each.  Upon sensory examination, the Veteran was found to have decreased sensation in the right lower extremity sciatic nerve, and the right lower extremity anterior and posterior tibial nerve.  There was also decreased sensation in the dorsum and plantar aspect of the right foot.  Lasegue's sign was noted to be negative.  The examiner reviewed a June 2010 thoracic spine magnetic resonance imaging scan (MRI) report, which revealed some scattered minimal degenerative changes of the lower thoracic spine without evidence of significant stenotic disease or cord displacement.  The examiner also reviewed a June 2010 lumbar spine MRI report, which revealed grade 1 anterior subluxation a the L4-5 level secondary to markedly degenerative facet, moderate bilateral neural foraminal stenosis at L4-5, L5-S1 disc protrusion, and scattered mild degenerative changes at multiple other levels.  The examiner noted that the Veteran's low back disability decreased his ability to perform activities of daily living because of increased spine pain.  

A review of the VA Medical Center treatment notes shows that the Veteran has received fairly regular treatment for low back pain since at least 1994.  He has continued to make regular complaints of back pain; however, detailed range of motion measurements were not reported and if anything, it was generally just noted that the Veteran had decreased range of motion.  The VA Medical Center treatment records also show that the Veteran is managed for back pain with multiple medications to include narcotics.

In an October 2003 letter, the Veteran's treating physician at the VA Medical Center reported that the Veteran's back disability continued to cause significant chronic pain as well as limitation of motion and muscle spasm.  She reported that the recent X-rays revealed significant bone spurring at all levels of the lumbar spine with narrowing particularly at L4-5.  

The Board finds that the Veteran's lumbosacral disability rating was not properly reduced from 20 to 10 percent, effective April 1, 2004.  In this regard, the Board notes that at the May 2003 VA examination, the Veteran was noted to not be able to stand and so, accurate range of motion measurements may not have been obtainable.  Additionally, the examiner did not report whether the Veteran experienced any increased limitation of motion after repetition due to pain, incoordination, lack of endurance, weakness, or fatigability.  Additionally, the Veteran has reported that his back disability has only gotten progressively worse and his subjective complaints were not taken into consideration by the May 2003 examiner.  Therefore, the May 2003 examination is not adequate for adjudication purposes and so, cannot be the basis for a reduction of benefits.  Accordingly, restoration of the 20 percent disability for lumbosacral strain is warranted.  38 C.F.R. § 3.344(a).    

With regard to the Veteran's claim of entitlement to an increased disability rating for his lumbosacral strain, the Board finds that the Veteran is entitled to a 40 percent disability rating, but not higher, effective September 20, 2007.  In this regard, the Board notes that as of that date, the Veteran was shown to have thoracolumbar spine flexion limited to 40 degrees with weakness, fatigue, and severe pain on repetition of motion.  The examiner in July 2010 also indicated that the service-connected low back condition had no effect on the Veteran's usual occupation and work problems. It was further noted that the Veteran's unemployment since 1985 was due to an above-the-knee amputation of the left leg. Therefore, based on the examination findings and the subjective complaints of the Veteran, the Board finds that the Veteran's low back disability more nearly approximates the criteria required for a 40 percent disability rating than a 20 percent disability.  38 U.S.C.A. § 4.71a, Diagnostic Code 5237.     

With regard to the effective date of the increase assigned by the Board, the Board notes that in a September 20, 2007, statement from the Veteran's representative, it was asserted that the Veteran's symptoms had increased in severity.  Prior to that date, the Veteran reported that he should be entitled to a higher evaluation, but not that his actual symptoms had increased in severity.  The fact that the Veteran was not afforded a new VA examination until July 2010 cannot be held against the Veteran in determining when his disability actually increased in severity.  Therefore, the effective date of increase is September 20, 2007, the date that VA was first put on notice that the Veteran's disability may have increased in severity.

Consideration has been given to assigning a higher evaluation prior to September 20, 2007; however, the Board notes that prior to that date, the Veteran's low back disability was manifested by muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position.  There is no evidence of record indicating that the Veteran's disability was manifested by severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, narrowing or irregularity of joint space, some of the above with abnormal mobility on forced motion, severe limitation of range of motion of the lumbar spine, or ankylosis of the lumbar spine prior to the regulation change in September 2006.  Additionally, there is no evidence that the Veteran experienced forward flexion of the thoracolumbar spine limited to 30 degrees or less.  Therefore, a higher evaluation prior to September 20, 2007, is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237.

Consideration has also been given to assigning a higher disability rating for the period beginning September 20, 2007.  However, there is no evidence of record indicating that the Veteran experiences unfavorable ankylosis of the entire thoracolumbar spine.  Therefore, a higher evaluation for that period is not warranted.  38 U.S.C.A. § 4.71a, Diagnostic Code 5237.

Consideration has been given as to whether a higher evaluation could be assigned if the Veteran was evaluated based on incapacitating episodes rather than limitation of motion.  The Veteran has reported that he experiences 2-3 incapacitating episodes a week that require bed rest; however, there is no objective documentation of these episodes and there is no objective documentation that the episodes are due solely to his low back disability.  Therefore, the Veteran cannot be evaluated based on incapacitating episodes.

Consideration has been given to assigning a separate compensable evaluation for the Veteran's incapacitating episodes, distinct from his 40 percent evaluation for limitation of motion.  However, the Board notes that the main symptom contemplated by both the limitation of motion criteria and the incapacitating episode criteria is pain.  Therefore, a separate compensable evaluation for incapacitating episodes would be in violation of 38 C.F.R. § 4.14 because the Veteran is already being compensated for his pain, in regards to how it limits his range of motion.

The Board has also considered whether a separate compensable rating for neurological impairment in his right lower extremity is warranted at any time during the rating period.  The Board acknowledges that the Veteran has complained of pain radiating into his right lower extremity.  Additionally, there was some sensory deficit noted at his July 2010 VA examination.  However, there is no objective evidence of record establishing the presence of neurological impairment in the right lower extremity to a compensable degree.  Additionally, the criteria for rating disabilities of the spine specifically states that it is for application with or without radiating pain. Therefore, the Board finds that a separate evaluation for a neurological impairment is not warranted for any portion of the rating period.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the Veteran has not required frequent hospitalizations for the disability and the manifestations of the disability are contemplated by the schedular criteria.  Additionally, the Board has increased the Veteran's disability rating as warranted by the evidence of record.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

The Board having determined that new and material evidence has not been presented, reopening of the claim for entitlement to service connection for hepatitis is denied.

The Board having determined that new and material evidence has not been presented, reopening of the claim for entitlement to service connection for a neck disability is denied.

Entitlement to restoration of a 20 percent disability rating for lumbosacral strain from April 1, 2004, is granted, subject to the criteria applicable to the payment of monetary benefits.

The Board having determined that the Veteran's lumbosacral strain warrants a 40 percent disability rating, but not higher, for the period beginning September 20, 2007, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


